Per curiam.
The Supreme Court on certiorari (Wright Body Works v. Columbus Interstate Ins. Agency, 233 Ga. 268) having reversed the judgment of this court in Wright Body Works v. Columbus Interstate Ins. Agency, 132 Ga. App. 307 (208 SE2d 111), the judgment is vacated and set aside. In accordance with the opinion of that court, the judgment of the lower court is reversed.

Judgment reversed.


Bell, C. J., Pannell, P. J., Deen, P. J., Quillian, Evans, Clark, Stolz, Webb and Marshall, JJ., concur.